



[EXECUTION VERSION]
CHAIRMAN AGREEMENT
This CHAIRMAN AGREEMENT (the “Agreement”), effective as of March 1, 2017 (the
“Effective Date”), is entered into by and between Third Point Reinsurance Ltd.
(the “Company”) and the undersigned, John R. Berger.
RECITALS
WHEREAS, the undersigned has informed the Company of his intention to retire
from his roles as an executive of the Company and, at the request of the
Company, is willing to remain as Chairman of the Board of Directors of the
Company (the “Board”) and as Chief Executive Officer of Third Point Reinsurance
(USA) Ltd. (“TPREUS”) pursuant to the terms and conditions of this Agreement;
and
WHEREAS, accordingly, effective as of the Effective Date, the undersigned shall
continue as Chairman of the Board and as Chief Executive Officer of TPREUS as
provided herein.
AGREEMENT
NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the undersigned, intending to
be legally bound, hereby agree as follows:
1.
Transition Matters

(a)
Effect of the Effective Date; Services Following the Effective Date.

i.
Effective as of the Effective Date, the undersigned shall continue to serve,
subject to the terms and provisions of this Agreement, as Chairman of the Board
and Chief Executive Officer of TPREUS. The undersigned’s period of services as
Chairman of the Board and Chief Executive Officer of TPREUS following the
Effective Date and ending on December 22, 2017 is referred to herein as the
“Initial Period”, and December 22, 2017 is referred to herein as the “Initial
Period End Date”.

ii.
The services of the undersigned under this Agreement during the Initial Period
shall be on a full-time and exclusive basis. As Chairman of the Board during the
Initial Period, the undersigned shall set and conduct the agenda at Board
meetings (in consultation as necessary with the other members of the Board),
shall have such other duties as have been discussed with the Board and shall
have such additional project-based duties consistent with his status as are
assigned to the undersigned from time to time by the Board (collectively, the
“Chairman Duties”). As Chief Executive Officer of TPREUS during the Initial
Period, the undersigned will have such duties and responsibilities as are
customarily associated with such position as assigned to him by the board of
directors of TPREUS. The duties of the undersigned as described above will
replace the executive duties and responsibilities set forth in the Employment
Agreement, dated as of December 22, 2011, as amended, to which the undersigned
and the Company are parties (the “Employment Agreement”).

iii.
During the Initial Period, the undersigned shall be paid his current base salary
and shall continue to participate in the fringe and employee benefit plans and
programs of the Company made available to the senior most executives of the
Company. During the Initial Period, the undersigned shall also be entitled to
receive the perquisites set forth in Section 3(e) of the Employment Agreement
and the expense reimbursement set forth in Section 3(f) of the Employment
Agreement.

The undersigned shall also be entitled to participate in the annual bonus
program of the Company applicable to the Company’s senior executive officers in
respect of the 2017 fiscal year of the Company. In addition, if unpaid as of the
Effective Date, the Company shall pay or cause to be paid to the undersigned any
unpaid portion of the undersigned’s annual bonus for the 2016 fiscal year on the
same date as fiscal 2016 annual bonuses are paid to senior management of the
Company.
(b)
Modification of Employment Agreement. From and after the Effective Date, neither
the Company nor the undersigned shall have any further rights or obligations
under the Employment Agreement other than those rights and obligations set forth
in this Agreement.

(c)
No Disagreements. By entering into this Agreement, the undersigned confirms that
he has no material disagreement regarding any matter relating to the operations,
policies or practices of the Company or any of its affiliates and no knowledge
of any failure of the Company or any of its affiliates or any of their
employees, officers, directors or shareholders at any time to have complied with
any legal or regulatory requirements applicable to any of the foregoing persons
or individuals.

(d)
Treatment of Company Equity Incentives. From and after the Effective Date, the
provisions of the applicable award agreements evidencing the options to purchase
common shares of the Company owned by the undersigned (the “Options”) that
require that the Options be exercised within specified periods of time following
the undersigned’s termination of employment or services (the “Post Termination
Exercise Provisions”) shall no longer apply, such that the Options may be
exercised as provided in the award agreements until the normal expiration dates
applicable thereto. In addition, from and after the Effective Date, the
provisions of the applicable award agreements evidencing the performance shares
granted to the undersigned (the “Performance Shares”) shall be modified such
that should this Agreement not be renewed or extended by December 22, 2017 for
any reason the Performance Shares shall remain outstanding through the scheduled
vesting dates thereof and shall vest and/or be forfeited based on the
satisfaction of the applicable performance goals to the same extent as if the
undersigned’s services to the Company had not ended. Notwithstanding the
preceding two sentences, the benefit of the immediately preceding two sentences
is conditioned on the undersigned not engaging in an action that would
constitute “Cause” under the Employment Agreement and ongoing compliance with
this Agreement.

2.
Modification and Survival of Restrictive Covenants. As a condition to the
Company’s entry into this Agreement and the benefits to the undersigned
hereunder, the undersigned agrees as follows:

(a)
The undersigned shall be subject to the restrictive covenants contained in
Section 7 of the Employment Agreement (the “Restrictive Covenants”) in
accordance with their terms, except that (x) a “Restricted Enterprise” shall
include only that group of reinsurers commonly included in the category of
“hedge fund reinsurers” or “hedge fund re” (whether currently in existence or
formed in the future); and (y) the duration of the Noncompetition Term as
applicable to Section 7(b) only (related to noncompetition), as modified hereby,
shall be twelve (12) months.

(b)
The Company acknowledges and agrees that nothing contained in Section 7(a) of
the Employment Agreement shall be construed to limit the undersigned’s ability
to communicate with or participate in any investigation or proceeding (including
by providing documents or other information, without notice to the Company)
regarding possible violations of federal securities laws that may be conducted
by the U.S. Securities and Exchange Commission, the U.S. Department of Justice,
U.S. Consumer Financial Protection Bureau or the U.S. Commodity Futures Trading
Commission.

3.
D&O Liability Insurance. Section 9 of the Employment Agreement (regarding the
right of the undersigned to continue to be covered by directors and officers
liability insurance) is incorporated into this Agreement as if expressly set
forth herein.

4.
Taxes. The undersigned shall be solely responsible for taxes imposed on the
undersigned by reason of any compensation or benefits provided under this
Agreement and all such compensation and benefits shall be subject to applicable
federal, state and local withholding requirements.

5.
Miscellaneous. All payments to be made or benefits to be provided to the
undersigned in accordance with this Agreement shall be made net of all
applicable income and employment taxes required to be withheld from such
payments. No party to this Agreement may assign this Agreement without the
express written consent of the other parties, such consent not to be
unreasonably withheld. The rights and obligations of the parties under this
Agreement may be amended, modified, waived or discharged only with the written
consent of the parties hereto. This Agreement shall be binding on, and shall
inure to the benefit of, the parties to it and their respective heirs, legal
representatives, successors and permitted assigns. Sections 15, 18 and 19 of the
Employment Agreement shall apply to this Agreement as if set out in full herein.
If any provision in this Agreement is held invalid or unenforceable for any
reason, the remaining provisions shall be construed as if the invalid or
unenforceable provision had not been included. This Agreement constitutes the
entire agreement and understanding between the Company and its affiliates and
the undersigned with respect to the subject matter hereof and supersedes all
prior agreements and understandings (whether written or oral) between the
undersigned and the Company relating to such subject matter. Any notices or
other documents required to be delivered to the undersigned or the Company shall
be sent as provided in Section 11 of the Employment Agreement. The parties to
this Agreement agree to cooperate and to take such steps as may be reasonably
necessary to give full effect to the transactions contemplated by this
Agreement. This Agreement may be executed and delivered in counterparts
(including via facsimile or .pdf file or by electronic delivery), each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.



[Signature Pages Follow]



IN WITNESS WHEREOF, this Agreement has been executed by the undersigned, and the
Company as of the first date written above.


/s/ John R. Berger
____________________________________
John R. Berger


[Signature Pages Continue]








IN WITNESS WHEREOF, this Agreement has been executed by the undersigned and the
Company as of the first date written above.
THIRD POINT REINSURANCE LTD.
/s/ J. Robert Bredahl
____________________________________
By: J. Robert Bredahl
Title: President & Chief Executive Officer


   
 











